DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190295498 A1, hereafter Lee) in view of Zank et al. (US 20210034230 A1, hereafter Zank).


	Regarding claim 1, Lee teaches an electronic device, adapted with a stylus, the electronic device comprising: 
	a display panel (210), including a display area (Figs. 3 and 5, [0070], [0101], where the external display device 200 has a display panel 210); 
	a touch module (110), including a touchable area (Figs. 3 and 5, [0072]-[0073], [0101], where the display 110 is a touchscreen); and 
	a processor (150), electrically connected to the display panel and the touch module, the processor defines an effective input area responding to the operation of the stylus in the touchable area, and defines a mapping display area corresponding to the effective input area in the display area, and adjusts a display ratio of the mapping display area according to an input ratio of the effective input area (Fig. 9, [0126], [0131], where there is an area for receiving user input from a stylus and this input is mapped onto the external display device display area, the mapping including adjustment based on the resolution ratio of the electronic device 100 to the external display device 200),
	But, Lee does not teach the electronic device wherein the input ratio is equal to the display ratio, the display ratio is an aspect ratio of the mapping display area and the input ratio is an aspect ratio of the input effective area. However, this was well known in the art as evidenced by Zank (Figs. 1 and 3, [0034], where the defined mapping area of the signature insertion area 310 has the same aspect ratio as the LCD screen 132 where the signature is input). Both Lee and Zank teach electronic devices where a stylus is used to make input on a touch module with an attached display panel. Lee teaches proportional scaling but does not teach selecting a mapping display area to 

	Regarding claim 3, the combination of Lee and Zank would show the electronic device according to claim 1. Lee further teaches the electronic device wherein the touchable area is equal to the effective input area (Figs. 3, 5, and 9, [0127]-[0128], where the touchable area is equal the effective input area or the whole touchscreen 110 of electronic device 100).

	Regarding claim 4, the combination of Lee and Zank would show the electronic device according to claim 1. Lee further teaches the electronic device wherein at least one side length of the mapping display area is equal to a side length of the display area (Fig. 6, [0103]-[0104], where the mapping display area is equal to the full display panel 210).

	Regarding claim 5, the combination of Lee and Zank would show the electronic device according to claim 1. Lee further teaches the electronic device wherein the processor generates a switching command to the stylus, and the stylus adjusts the coordinate range of an operation coordinate information from corresponding to the display area to corresponding to the mapping display area (Figs. 6 and 9, [0131], where 

	Regarding claim 6, the combination of Lee and Zank would show the electronic device according to claim 1. Lee further teaches the electronic device wherein the processor further receives an adjustment command, and moves the mapping display area to a proper position in the display area according to the adjustment command ([0123], where the processor 150 outputs adjustments to the external display device for displaying the mapping display area).

	Regarding claim 7, the combination of Lee and Zank would show the electronic device according to claim 6. Lee further teaches the electronic device wherein the processor generates an offset parameter corresponding to the adjustment command, and transmits the offset parameter to the stylus, and the stylus generates an adjusted operation coordinate information corresponding to the offset parameter, and transmits the adjusted operation coordinate information to the processor to adjust the mapping display area to the proper position ([0123], where the rendering on the primary screen is an offset parameter that is then translated for use with the external display device, the input to the stylus supply the adjusted coordinated information to then be displayed on the mapping display area of the external display device).

	Regarding claim 8, the combination of Lee and Zank would show the electronic device according to claim 7. Lee further teaches the electronic device wherein the 

	Regarding claim 9, the combination of Lee and Zank would show the electronic device according to claim 6. Lee further teaches the electronic device wherein the processor generates and records an offset parameter corresponding to the adjustment command, and the processor adjusts the mapping display area to the appropriate position according to the offset parameter and the operation coordinate information when the stylus generates an operation coordinate information and transmits it to the processor ([0123], where the rendering on the primary screen is an offset parameter that is then translated for use with the external display device, the input to the stylus supply the adjusted coordinated information to then be displayed on the mapping display area of the external display device).

	Regarding claim 10, the combination of Lee and Zank would show the electronic device according to claim 9. Lee further teaches the electronic device wherein the adjustment command is generated the stylus, the touch module or a keyboard electrically connected to the processor (Fig. 1, [0042], where a variety of input devices may be electrically connected to the electronic device including a keyboard and a stylus).

Regarding claim 11, the combination of Lee and Zank would show the electronic device according to claim 1. Lee further teaches the electronic device wherein the processor further generates an adjustment command and transmits it to the stylus and the stylus transmits an operation coordinate information to the processor according to the adjustment command, the processor generates an offset parameter according to the operation coordinate information and transmits 17it to the stylus, and the stylus generates an adjusted operation coordinate information according to the offset parameter and the operation coordinate information, and transmits the adjusted operation coordinate information to the processor to adjust the mapping display area to an appropriate position in the display area ([0123], where the rendering on the primary screen is an offset parameter that is then translated for use with the external display device, the input to the stylus supply the adjusted coordinated information to then be displayed on the mapping display area of the external display device; [0123], where the processor 150 outputs adjustments to the external display device for displaying the mapping display area).

	Regarding claim 12, the combination of Lee and Zank would show the electronic device according to claim 1. Lee further teaches the electronic device wherein the processor further receives a setting request, and defines the effective input area according to the setting request ([0130], where the user may initiate a requested mode setting including the type of movement and the translation of the movement distance).

Regarding claim 13, the combination of Lee and Zank would show the electronic device according to claim 12. Lee further teaches the electronic device wherein the processor selects a range in the touchable area to define as the effective input area by the touch module or the stylus when receiving the setting request and generates a size conversion coordinate information according to the size of the range, when the stylus generates an operation coordinate information transmits it to the processor, and the processor sets the mapping display area corresponding to the effective input area according to the operation coordinate information and the size conversion coordinate information ([0130], where the user may initiate a requested mode setting including the type of movement and the translation of the movement distance; [0123], where the processor 150 outputs adjustments to the external display device for displaying the mapping display area).

	Regarding claim 14, the combination of Lee and Zank would show the electronic device according to claim 13. Lee further teaches the electronic device wherein the processor also receives an adjustment command, and adjusts the position of the mapping display area in the display area according to the adjustment command ([0123], where the processor 150 outputs adjustments to the external display device for displaying the mapping display area).

	Regarding claim 15, the combination of Lee and Zank would show the electronic device according to claim 14. Lee further teaches the electronic device wherein the setting request and the adjustment command are generated the stylus, the .

Response to Arguments

Applicant's arguments filed 12/25/2021 have been fully considered but they are not persuasive.
On pages 8 and 9 of Applicant’s arguments/remarks, applicant notes that “the electronic device 100 and the external display device 200 are separate devices, which is different from the features as cited in claim 1.” Applicant’s arguments imply that, in order to be considered a single “device,” the components such as the touch module and the display panel must share a same housing. However, one of ordinary skill in the art would readily identify multiple discrete components as forming a single device. Furthermore, MPEP 2144.04(V) teaches that simply making components integral or separable is not by itself enough to establish nonobviousness.
Applicant’s arguments on pages 9 and 10 concerning the aspect ratio features are moot in view of the newly cited secondary reference. Zank teaches the selection of a mapping display area and the use of a fixed aspect ratio to prevent distortion of the input on the display.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692